Case 19-42479   Doc 12-1   Filed 12/23/19 Entered 12/23/19 15:06:26   Desc Exhibit
                                    Page 1 of 5
Case 19-42479   Doc 12-1   Filed 12/23/19 Entered 12/23/19 15:06:26   Desc Exhibit
                                    Page 2 of 5
Case 19-42479   Doc 12-1   Filed 12/23/19 Entered 12/23/19 15:06:26   Desc Exhibit
                                    Page 3 of 5
Case 19-42479   Doc 12-1   Filed 12/23/19 Entered 12/23/19 15:06:26   Desc Exhibit
                                    Page 4 of 5
Case 19-42479   Doc 12-1   Filed 12/23/19 Entered 12/23/19 15:06:26   Desc Exhibit
                                    Page 5 of 5
